Opinion issued June 30, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01020-CV
———————————
Thaddeus
james trahan, jr.,
Appellant
V.
Joy
Ann Kroeger f.k.a. jo ann trahan, Appellee

 

 
On
Appeal from the 344th District Court
Chambers
County, Texas

Trial
Court Cause No. 24641
 

 
MEMORANDUM OPINION
          On
April 19, 2011, we granted the parties’ request to abate this appeal and permit
proceedings in the trial court to effectuate the parties’ agreement.  In accordance with this Court’s order, this
appeal was reinstated on June 13, 2011.  
          The
appellant has filed a motion informing this Court that the parties have reached
an agreement and that the trial court entered a judgment effectuating that
agreement.  We construe the motion as seeking
dismissal under Rule 42 of the Texas Rules of Appellate Procedure.
          Accordingly,
we dismiss the appeal.
          All
other pending motions are dismissed as moot.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.